Citation Nr: 0300155	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart 
disability.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for a back 
disability.

4.  Entitlement to service connection for dental decay, 
for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 
1967.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran has perfected an appeal with respect to his 
claim of entitlement to service connection for a dental 
disorder, for VA compensation purposes.  That matter is 
decided herein below.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that a 
claim for service connection for a dental disorder is also 
a claim for VA outpatient dental treatment under 
38 C.F.R. § 17.161.  See Mays v. Brown, 5 Vet. App. 302 
(1993).  The matter of eligibility for treatment purposes 
has not been adjudicated by the RO and is thus referred 
for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issues decided herein have 
been obtained.

2.  Heart disease was not present in service, was not 
manifested within one year of service discharge, and 
current heart disability is not etiologically related to 
the veteran's period of active service.

3.  The veteran has no current hearing loss disability.

4.  The veteran does not currently have a chronic back 
disability, to include arthritis.

5.  The veteran does not have any dental abnormality due 
to a combat wound or other in-service dental trauma.


CONCLUSIONS OF LAW

1.  Heart disability was not incurred in or aggravated by 
active military service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  A hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

3.  A back disability was not incurred in or aggravated by 
active military service, and arthritis of the back may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 C.F.R. § 3.381 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through the statement of 
the case issued in March 2002, the veteran has been 
informed of the requirements for the benefits sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determinations.  In the March 2002 statement of 
the case, the veteran was informed that to substantiate 
his claims he should submit medical evidence showing the 
current existence of his claimed disabilities and evidence 
showing that such had their onset in or are otherwise 
related to service.  In this statement of the case the RO 
also informed the veteran of the regulatory provisions 
setting out the VCAA guidelines as to the assistance that 
VA would provide in obtaining evidence and information in 
support of the veteran's claims and of the information 
needed from the veteran to enable the RO to obtain 
evidence and information in support of the claims.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board recognizes that the veteran claims to have been 
treated during service for his heart, back, hearing and 
for dental problems; however, the claims file reflects 
association of the veteran's service medical records, to 
include reports of examination at discharge and clinical 
entries from the dispensary/clinic at the veteran's post 
in Germany.  It does not appear that any service records 
are missing and, in fact, the Board notes that the 
appropriate service department sent the manila folder of 
service records with the indication that complete records 
had been sent. The veteran has not identified any in-
service hospitalization or treatment other than on his 
Army base such as to indicate the presence of additional 
records of medical treatment during service that would not 
normally be associated with his service medical folder.  
The Board further notes that identified records of post-
service private medical treatment have been obtained, 
where possible.  The veteran has identified treatment by a 
family physician and local hospital proximate to service 
discharge.  He has, however, specifically indicated that 
records of such treatment are unavailable.  He has 
indicated both that earlier records have been purged by 
the medical facility in question, and that his family 
physician is presumed deceased.  The veteran has not 
reported having received any VA treatment and there is no 
indication that other Federal department or agency records 
exist that should be requested.  Furthermore, the veteran 
has failed to either submit or identify competent evidence 
of existing hearing loss disability or back disability.  
Although he states that Dr. Bogdewic diagnosed hearing 
loss at some frequencies, the records received from Dr. 
Bogdewic show no audiometric testing or diagnosed hearing 
loss disability.  Finally, the Board emphasizes that there 
are no records of in-service treatment for heart, back or 
hearing problems, or for any dental trauma, and that the 
post-service treatment records showing such problems are 
dated several decades after discharge from active service 
without containing opinions of a causal link to the 
veteran's period of service.  Thus, based on the 
particular facts of this case, any medical opinions as to 
the onset and etiology of the claimed disabilities would 
necessarily be based on consideration of the veteran's own 
reports of in-service injury and/or onset and would be no 
more than speculative. 

The Board finally notes that in a letter dated in July 
2002, the veteran was advised of the procedures by which 
to submit additional evidence or argument to the Board, 
and, in August 2002, the veteran's representative 
submitted a brief on his behalf.  Neither the veteran nor 
his representative has, however, identified any additional 
evidence or information which could be obtained to 
substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence or information.  

For the reasons set out above, the Board finds that there 
is no reasonable possibility that additional development 
will aid the veteran in the development of his claims and 
that VA has complied with the duty to assist requirements 
of the VCAA.  See Wensch v. Principi, 15 Vet. App. 362, 
367-68 (2001), citing DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, organic disease of 
the nervous system and cardiovascular disease, become 
manifest to a degree of 10 percent within one year from 
the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on 
the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza [v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; 
see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records include clinical entries of 
treatment at the Sheridan dispensary in Germany.  The 
veteran was seen for knee pain, recurrent colds and upper 
respiratory infections.  He also received dental treatment 
for carious teeth.  The report of examination at 
separation shows that clinical evaluation of the heart, 
spine and ears was normal.  There was no note of any 
dental trauma, simply a recordation of missing teeth.  The 
audiometric test results (converted from American 
Standards Association (ASA) units to International 
Standard Organization (ISO) units) showed decibel 
threshold losses below 20 at 500, 1000, 2000, 3000 and 
4000 Hertz.  No defects or diagnoses were noted.  On the 
accompanying report of medical history, the veteran denied 
having or having had ear trouble, severe tooth or gum 
trouble, bone or joint deformity, arthritis, pain or 
pressure in the chest, shortness of breath, palpitation or 
a pounding heart or blood pressure abnormalities.  

Also, documentation showing the veteran's receipt of an 
Army Commendation Medal is associated with the claims 
file.  That award was based on the veteran having assisted 
someone in medical distress; no mention of the veteran 
having had any medical problems at that time are noted in 
the award narrative.

In a statement dated in December 2000, the veteran set out 
detailed arguments relevant to his appeal.  First, with 
respect to heart disease, he related having had "some type 
of unknown seizure" after assisting a gentleman in need of 
mouth-to-mouth resuscitation.  In this context he raises a 
question as to VA's recognition of his having received an 
Army Commendation Medal.  The veteran described that after 
assisting the other gentleman, he himself was in distress 
and was escorted by police back to the Sheridan clinic 
where service medics treated him.  He described symptoms 
of difficulty breathing, numbness in his mouth and jaw, 
severe shoulder and back pain and a feeling of distress.  
He indicated that he remembered hearing a physician 
suggest a possible myocardial infarction.  The veteran 
also indicated he was given an injection, some pills, and 
also something that would melt under his tongue.  He then 
described undergoing a two-week bed rest and then two-week 
light duty period.  He stated that thereafter he would 
intermittently experience chest pains.  He reported he had 
seen a family physician six months after discharge and 
that testing and evaluation revealed he had had a heart 
attack in service.  He stated that he was unable to locate 
the family physician, believing he had passed away, and 
that the hospital where his tests and evaluations had been 
performed was under different management and he was unable 
to obtain any records.

In his December 2000 statement the veteran also referred 
to involvement in a motor vehicle accident, with 
restriction to bed rest and light duty and treatment with 
pain medication and muscle relaxants, but with a medical 
assessment that there were no serious injuries.  The 
veteran indicated that as a mail carrier he would have to 
carry heavy bags and would experience back spasm and pain.  
He stated that his family physician had opined that such 
back problems were due to injuries from the vehicle 
accident and from carrying heavy sacks of mail.  The 
veteran also reported that he was trained with artillery 
while in the service and that on one occasion a weapon was 
discharged near him while he was not wearing earplugs.  He 
reported he was deaf for several days.  He stated that his 
family physician told him he had haring loss due to the 
incident.  The veteran also stated that Dr. Bogdewic had 
performed hearing examinations and concluded there was 
hearing loss at certain decibel levels.  The veteran 
indicated such information was in the medical reports 
forwarded to the Board.

With respect to his dental claim, the veteran indicated 
having received a lot of treatment on his teeth during 
service due to decay.  He indicated that after service his 
personal dentist, Dr. Monda, informed him the in-service 
work had been experimental and of poor quality.  The 
veteran stated that since service he had undergone work to 
have his teeth repaired.  The veteran indicated that Dr. 
Monda did not remember the particulars of the veteran's 
situation and had purged records such that none were 
available.  He also identified other dentists, one of whom 
remembered the veteran had had an experimental type of 
filling while in the military.  The veteran indicated that 
these other dentists had not noted such in their files.  

In a statement dated in April 2002, the veteran reported 
that he was treated at the Sheridan Kaserne clinic for his 
claimed disabilities.  He related having had an accident, 
and also reported he was treated for what he presumed was 
a heart attack.  

The claims file contains records of private medical 
treatment dated from 1988 through 2001 from various 
medical facilities and medical professionals.

Records from Mercy Hospital dated from June to July 1988 
and in March 1989 reflect evaluation of the veteran for 
cardiac problems.  In March 1989, the veteran was admitted 
with complaints of chest and abdominal discomfort and 
noted to have a history of hypertension, 
hypercholesteremia and coronary artery disease.  Also 
noted was that the veteran had had a myocardial infarction 
in June 1988 and that such had been complicated by an 
acute mitral valve papillary muscle rupture.  In March 
1989 the veteran was status post mitral valve replacement.  
Further myocardial infarction was ruled out during the 
March 1989 hospitalization.

Sewickley Valley Hospital records dated in June 1988 note 
that the veteran presented to the emergency room with 
chest pains.  Risk factors were noted as high cholesterol, 
smoking, a family history of his father having had a 
myocardial infarction, and the veteran's own treatment for 
hypertension.  Other Sewickley records indicate medical 
following for heart problems.

Records from R.S. Nitzberg, M.D., dated from October 1988 
to May 2000 include note of medical following of the 
veteran for cardiac problems, with reference to his 
myocardial infarction in June 1988.  A July 1991 entry 
includes note of chronic back pain; the entry reflects 
evaluation of the veteran's cardiac status.

Records from Dr. Bogdewic, dated from October 1999 to July 
2001, reflect ongoing medical treatment for complaints of 
neck and shoulder pain and for a history of coronary 
artery disease with valve replacement and hypertension.

The claims file also includes private dental records 
showing dental treatment from 1984 to September 1999.  In 
an October 1995 letter written to the veteran's insurance 
company, the veteran's private dentist discussed dental 
treatment consisting of crown repair and/or tooth removal.  
Other crown and filling repairs are shown in clinical 
records.




Analysis

Heart Disease

The veteran alleges that he was treated for heart problems 
during active service, but service medical records are 
negative for complaints, abnormal findings or diagnoses 
pertinent to the cardiovascular system.  Moreover, the 
veteran's heart was found to be normal on the examination 
for discharge, and there is no medical evidence of the 
presence of any heart disorder until decades after service 
discharge.  Notably, such records fail to note any report 
from the veteran as to in-service heart problems.  At 
most, records dated in 1988 and 1989 reference a history 
of hypertension.  There is no medical evidence suggesting, 
however, that hypertension or other cardiac disability 
began during service or manifested within the initial 
post-service year.  There is, moreover, no competent 
medical evidence that in any way suggests a causal 
connection between current heart disability and service.

The Board also notes that the veteran's own assertion of 
in-service heart problems and a link between current heart 
disability and service appears only in connection with his 
initial claim for VA compensation and is unsupported by 
any competent medical evidence of such causal link.  In 
this case, even accepting the veteran's account of in-
service chest pains and other symptoms, the veteran is not 
shown to possess a level of medical expertise to render 
him competent to provide the requisite in-service 
diagnosis or a current opinion as to etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Notably, 
the veteran denied cardiac problems at the time of 
discharge from service, did not file a claim for benefits 
for many years thereafter, and did not claim any service 
onset of cardiac problems when seeking private medical 
treatment in the late 1980s.  The Board again cites to the 
interim decades, negative for any notation of treatment or 
diagnosis of heart disability, and also gives great weight 
to the absence of any notation of in-service problems in 
the available medical records.  The competent evidence of 
record consistently shows treatment and evaluation for 
heart problems beginning in the late 1980s, without any 
competent opinion suggesting a causal link to the 
veteran's active service many years earlier.  The Board 
has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  For the purpose of applying VA regulations, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

A review of the competent medical evidence of record fails 
to reveal any audiometric results indicative of either an 
in-service or current hearing loss disability as defined 
by VA regulation.  The Board further emphasizes that 
service medical records, to include the report of 
examination at discharge, are negative for any documented 
hearing loss complaints or findings of hearing thresholds 
other than within the range of normal.  There is, in sum, 
no competent evidence of a current hearing loss disability 
as defined for VA compensation purposes.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Back Disability

With respect to the veteran's back complaints, the Board 
notes that service medical records are completely negative 
for note of any abnormal findings, complaints or diagnoses 
pertinent to the back.  Although the veteran indicates he 
had an accident and was treated for back complaints, 
available service entries note treatment for other 
symptoms, without reference to the back.  Nor is there any 
medical evidence of arthritis of the back within the 
initial post-service year.  In fact, the only evidence of 
back problems in the current record is dated decades after 
the veteran's discharge from active service:  In July 
1991, the veteran was noted to have chronic back pain.  
The veteran did not report any in-service injury or long-
term back problems in conjunction with such medical 
evaluation, nor did the examining physician provide a 
medical opinion that there was existing back pathology 
related to active service.  Finally, the Board emphasizes 
that the cited post-service medical evidence shows an 
impression only of "back pain," without diagnostic 
evidence of arthritis or other pathology and without 
diagnosis of any recognized back disability.  This case is 
similar to the facts of Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In that case, the 
claimant was seeking service connection for a neck 
disability and the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
did not constitute a disability for which service 
connection may be granted.  In Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001), the Court of 
Appeals for the Federal Circuit dismissed the service 
connection issues and instead addressed the remaining 
increased rating issue.

In any event, there is no indication in the medical 
evidence that the veteran's claimed back pain originated 
in service or is otherwise etiologically related to 
service.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
own opinions on medical diagnoses or causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, service connection is not warranted.

Dental Decay

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the 
Court held that in cases where it is the law, and not the 
evidence, that is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under 
the law.  While dental decay may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. Part 
17, such a question is not before the Board.  Rather, the 
question at issue is entitlement to compensation benefits 
based on claimed dental decay.  The regulations provide 
that "[t]reatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for 
the purpose of establishing eligibility for outpatient 
dental treatment as provided in [38 C.F.R. ]§ 17.161 of 
this chapter."  38 C.F.R. § 3.381(a) (2001) (emphasis 
added).  The Board also notes that although the veteran 
claims that it was his in-service dental treatment that 
caused his current problems, in a precedent opinion VA's 
General Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
In sum, there is no evidence of combat or other dental 
trauma and the veteran's current appeal is based on his 
complaint of tooth decay requiring treatment.  As such, 
the Board is without legal authority under governing 
regulations to grant service connection for dental decay 
for purposes of an award of disability compensation 
benefits.  


ORDER

Entitlement to service connection for a heart disability 
is denied.

Entitlement to service connection for a hearing loss 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for dental decay, for 
compensation purposes, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

